UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6859



ROHAMMAD CHALLAHAD MENZIES,

                                                Plaintiff - Appellant,

          versus


EDWARD W. MURRAY, Director; RONALD ANGELONE,
Director; GENE JOHNSON, Deputy Director; RUFUS
FLEMING, Regional Director; LARRY W. HUFFMAN,
Regional Director; ELLIS B. WRIGHT, Warden;
JOHN JABY, Warden; G. L. BASS, Warden; D.
WILLIAMS, Law Library Manager; A. DAVID
ROBINSON, Warden; RANDY MAYTON, Law Library;
JOHN   B.  TAYLOR,   Warden;   HEIDI   CLARKE,
Operations Officer; KESHA FOWLKES, Law Library
Manager,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-01-428-3)


Submitted:   October 23, 2002               Decided:   November 8, 2002


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Rohammad Challahad Menzies, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Rohammad Challahad Menzies appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.     The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000). The magistrate judge recommended that

relief be denied and advised Menzies that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Menzies failed to timely object to the magistrate judge’s

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   Menzies has waived appellate

review by failing to file timely objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3